Exhibit 10.3

ADDENDUM TO MS. ANDREA CLARK EMPLOYMENT AGREEMENT


This ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is dated as of November
12, 2013, (the “Effective Date”) between Health Revenue Assurance Holdings,
Inc., a Nevada corporation, with a corporate address of 8551 W. Sunrise
Boulevard, Suite 304, Plantation, Florida 33322, (the “Company”), and Ms. Andrea
Clark (“Employee”).
 
RECITALS:
 
WHEREAS, Employee is currently employed with the Company and previously entered
into an Employment Agreement (the “Employment Agreement”) with the Company as of
October 1, 2013; and
 
WHEREAS, Employee and the Company have agreed to amend the Employment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum and other good and valuable consideration, the
Employee and the Company, intending to be legally bound, hereby agree as
follows:
 
1.            Section 3(b) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
“(b)         Termination of Employment by the Company Without Cause.  If, during
the Term, the Company terminates Employee’s employment without Cause, Employee
shall receive, on the date which is thirty (30) days after the effective date of
such termination of employment, a cash lump sum severance payment in an amount
equal to (A) Employee’s earned but unpaid annual base salary and earned but
unpaid bonus compensation; plus (B) a pro-rata bonus payment for the year in
which the termination occurred, based on any bonus or incentive award plan then
in effect; plus (C) an amount equal to Employee’s annual base salary in effect
immediately prior to the termination of employment; plus (D) an amount equal to
the per diem rate of Employee’s accrued but unpaid vacation time (collectively,
the “Termination Benefits”).”
 
2.            Section 3(c) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
“(b)         Termination of Employment by Reason of Death or Disability.  If,
during the Term, Employee’s employment terminates by reason of her death, or the
Company terminates her employment by reason of her disability, Employee shall
receive, on the date which is thirty (30) days after the effective date of such
termination of employment, the Termination Benefits.”
 
3.            Section 3(d)(i) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following (but, for the avoidance of doubt,
Sections 3(d)(i)(a) and (b) shall remain as drafted):
 
 
 

--------------------------------------------------------------------------------

 
 
“(i)         In the event Employee terminates her employment within 12 months
after the occurrence of any of the events described in sub-clauses (a) and (b)
below, Employee shall be entitled to receive (x) the Termination Benefits, if
such event occurs prior to a Change in Control (as defined below), or (y) the
Change in Control Consideration (as defined below), if such event occurs after a
Change in Control.”
 
4.            Section 12 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
“12.           Benefits Following a Change in Control of the Company.
 
In the event that (i) a Change in Control occurs prior to the termination of
Employee’s employment and Employee’s employment is terminated by the Company
without Cause within six months following such Change of Control or (ii)
Employee’s employment is terminated by the Company without Cause and a Change in
Control occurs within three months after such termination of employment,
notwithstanding any term to the contrary in this Agreement, the Employee shall
be entitled to receive, on the date which is thirty (30) days after the
effective date of such termination of employment or the Change in Control, as
applicable, a cash lump sum severance payment in an amount equal to the Change
in Control Compensation.
 
For purposes of this Agreement, a “Change in Control” means the occurrence of
any one or more of the following:
 
(i)             The consummation of a reorganization, merger, share exchange,
consolidation, or sale or disposition of all or substantially all of the assets
of the Company, other than any such transaction to or with an entity, at least
50% of the combined voting power of the voting securities of which are owned by
persons who beneficially hold shares of common stock of the Company immediately
prior to such sale;
 
(ii)            The Company’s shareholders approve a complete liquidation or
dissolution of the Company;
 
(iii)           Individuals who constitute the Board as of the date of this
Agreement cease for any reason to constitute at least a majority of the Board;
provided, however, that for this purpose, any individual who becomes a member of
the Board after the date of this Agreement and whose election, or nomination for
election by holders of a majority of the Company’s voting securities, was
approved by the vote of at least a majority of the individuals then constituting
the Board, shall be considered a member of the Board as of the date of this
Agreement; or
 
(iv)          Any transfer of ownership or control of the Company to a person or
entity who as a result thereof obtains more than a fifty percent ownership
interest in the voting securities of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing definition of Change in Control, Employee hereby
acknowledges and agrees that the purchase of Series A 8% Convertible Preferred
Stock and Common Stock Purchase Warrants by funds and accounts with respect to
which Great Point Partners, LLC is the investment manager, pursuant to a
Securities Purchase Agreement dated on or about November __, 2013, shall not
constitute a Change in Control hereunder and, for the avoidance of doubt,
Employee hereby waives her right to claim that such transaction constitutes a
Change in Control hereunder.
 
For purposes of this Agreement, “Change in Control Compensation” means (A)
Employee’s earned but unpaid annual base salary and earned but unpaid bonus
compensation as of the date of the Change in Control; plus (B) an amount equal
to two times Employee’s annual base salary in effect immediately prior to the
Change in Control (or, if earlier, immediately prior to the date Employee’s
employment terminates); plus (C) an amount equal to two times the average bonus
paid by the Company to Employee for the three calendar years immediately prior
to the Change in Control (or, if fewer than three years, the number of calendar
years Employee was employed prior to the Change in Control); plus (D) an amount
equal to the per diem rate of Employee’s accrued but unpaid vacation time; minus
(E) the amount payable to Employee under Section 3(b) of this Agreement.  Any
outstanding stock options and unvested restricted stock and stock awards held by
Employee as of the Change in Control shall be treated in accordance with the
terms of the equity plan and the award agreement governing such awards.”
 
5.            A new Section 18 is hereby added to the Employment Agreement as
follows:
 
“18.           Release Requirement.  Notwithstanding anything to the contrary
elsewhere, in the event any amounts become payable to Employee under Section 3
or Section 12 of this Agreement, such amounts shall be paid only if Employee
executes and delivers (and does not revoke) a general release of all claims in
form and substance satisfactory to the Company within 29 days following the date
of the termination of Employee’s employment.  In the event that the 30-day
period following such termination that is set forth in Sections 3(b) and 12
spans two calendar years, the amounts payable to Employee under Section 3(b) or
Section 12, as applicable, shall be paid in the later calendar year.”
 
6.            All terms and conditions of the Employment Agreement not
specifically amended herein shall remain in full force and effect.

 
--signature page follows--
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
written above.
 
EMPLOYEE
  HEALTH REVENUE ASSURANCE HOLDINGS, INC.             By:   Ms. Andrea Clark  
Name:     Title:

 
 
4

--------------------------------------------------------------------------------